955 F.2d 41
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ricky Ricardo HARRIS, Plaintiff-Appellant,v.Elmanus HERNDON;  Robert A. Harleston;  Joe Cummons;  LloydWaters;  David A. McCauley;  Nelson Baker;  David Bartlow;Susan Donohue;  V. Holley;  Deborah Tobin;  C.O. Barnes, II;Joyce Pelson;  Bishop L. Robinson, Defendants-Appellees.
No. 91-7736.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 3, 1992.Decided Feb. 18, 1992.

Appeal from the United States District Court for the District of Maryland, at Baltimore.   Edward S. Northrop, Senior District Judge.  (CA-91-866-N)
Ricky Ricardo Harris, appellant pro se.
John Joseph Curran, Jr., Attorney General, Timothy James Paulus, Assistant Attorney General, Baltimore, Md. for appellees.
D.Md.
AFFIRMED.
Before WIDENER, HAMILTON and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
Ricky Ricardo Harris appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Harris v. Herndon, No. CA-91-866-N (D.Md. Nov. 1, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.